                                                               United States Bankruptcy Court
                                                                     Eastern District of Louisiana
 In re      Genesis Venture Logistics, L.L.C.                                                                Case No.    20-11419
                                                                                   Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Genesis Venture Logistics, L.L.C. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 August 7, 2020                                                       /s/ Greta M. Brouphy
 Date                                                                 Greta M. Brouphy 26216
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Genesis Venture Logistics, L.L.C.
                                                                      Heller, Draper, Patrick, Horn & Manthey LLC
                                                                      650 Poydras Street
                                                                      Suite 2500
                                                                      New Orleans, LA 70130
                                                                      504-299-3300 Fax:504-299-3399
                                                                      gbrouphy@hellerdraper.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
